IN THE SUPREME COURT OF TENNESSEE

                                    AT NASHVILLE

                                                                  FILED
                                                        NOT FOR PUBLICATION
                                                                February 1, 1999
                                                        Filed: February 1, 1999
                                                               Cecil W. Crowson
                                                              Appellate Court Clerk

EDMUND GEORGE ZAGORSKI,                   )
                                          )
       Appellant,                         )
                                          )      ROBERTSON CIRCUIT
V.                                        )
                                          )      No. 01SO1-9711-CC-00240
STATE OF TENNESSEE,                       )
                                          )
       Appellee.                          )




                   ORDER DENYING PETITION FOR REHEARING




       Appellant Edmund George Zagorski has filed a petition to rehear this cause

pursuant to Tenn. R. App. P. 39 contending that our opinion conflicts with and/or

overlooks principles of law regarding trial counsel’s duties to investigate mitigation

evidence and fully advise a defendant regarding a potential mitigation defense. We

have reviewed all of the arguments raised in the petition, and we find them to be

without merit.



       Accordingly, after due consideration, the court is of the opinion that the petition

should be and the same is hereby denied.




                                                 PER CURIAM